Case 3:17-cv-01104-VLB Document 82-4 Filed 05/15/19 Page 1 of 2




                   Exhibit 5
      Case 3:17-cv-01104-VLB Document 82-4 Filed 05/15/19 Page 2 of 2



ya Ie       Department of Spanish & Portuguese


                                                                                   PO Box 208204
                                                                                   New Haven, CT 0652°'8204
                                                                                   TW3 432-1151
                                                                                   F 203 432~1178

                                                                                   Courier
                                                                                   82-90 Wall Street
                                                                                   New Haven CT06S11
February 15, 2016

Professor Susan Byme
Department of Spanish and Portuguese
82-90 Wall Street
Yale University
New Haven. CT 06520

Dear Sue:

       I write to let you know that on Tuesday, February 9th, 2016, the senior faculty of the
Department of Spanish and Portuguese met to discuss and to vote on your tenure review, in
which you were being considered for promotion from Associate Professor on term to Associate
Professor ,vith tenure. Also in attendance were FAS Dean of Academic Affairs John Dovidio and
the non-voting members of the Internal Review Committee, Howard Bloch and Giuseppe
Mazzotta, who were present throughout the deliberations.

        I regret to inform you that the vote was unfavorable. Your service at Yale and in the
profession and your teaching were lauded, but, in the area of scholarship, there were concerns
over the quality of the scholarship. In making its decision, the senior faculty folly considered the
findings of the Internal Review Committee and those of the external evaluators. The primary
reservation was that the scholarship, while productive, did not meet the standards or the criteria
for promotion to tenure at Yale University, as outlined in the Report of the Faculty of Arts and
Sciences Tenure and Appointments Policy (FASTAP) Committee of 5 February 2007.


       Sincerely,
      ,, r·. ,, ') _., I'-, I'
      "l/ t-,_.{ ' V tl.{,t· 7
       Noel Valis
       Professor of Spanish
       Chair, Promotion Review Committee



cc. Tamar Gendler, Dean of the Faculty of Arts and Sciences
    John Dovidio, FAS Dean of Academic Affairs
    Rolena Adorno, Chair, Depa,tment of Spanish and Portuguese




                                                                                        BYRNE017229
